Citation Nr: 0829740	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  95-26 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an initial evaluation for hypertension higher 
than 10 percent.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from July 1974 to April 1980 
and from December 1990 to January 1992.

This appeal comes before the Board of Veterans Appeals 
(Board) from an April 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

In a September 1995 rating decision, the RO granted a 10 
percent rating for hypertension, effective the date of the 
claim.  The veteran has continued his disagreement with the 
rating assigned to the hypertension disability.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The veteran testified before a Veterans Law Judge at the RO 
in December 2007.

In correspondence dated in April 2007, the veteran's 
representative raised claims of entitlement to service 
connection for left knee pain, scar of the left hand with 
pain, right shoulder disorder, bilateral athlete's foot, 
post-traumatic stress disorder (PTSD) and new and material 
evidence claim for a left foot injury.  As these matters have 
not been developed or certified for appeal they are referred 
to the RO for appropriate action.


FINDING OF FACT

The veteran is on continuous medication for hypertension; the 
preponderance of the evidence does not indicate that his 
diastolic pressure has been predominantly 110 or more or his 
systolic pressure has been predominantly 200 or more.





CONCLUSION OF LAW

The criteria for an initial or staged rating in excess of 10 
percent rating for hypertension have not been met. 38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10-4.14, 4.104, 
Diagnostic Code 7101 (prior to January 12, 1998); Diagnostic 
Code 7101 (as of January 12, 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In the present case, the veteran filed a claim for service 
connection for hypertension in March 1993.  By an April 1993 
rating decision, the RO granted service connection for 
hypertension and assigned a 10 percent evaluation.  The 
veteran disagreed with the initial 10 percent evaluation.  
VCAA notice was sent to the veteran in September 2004.  The 
letter informed the veteran of what evidence was required to 
substantiate the claim, and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The VCAA notice letter in September 2004 was followed by 
readjudication of the claim in the SSOC dated in November 
2004, which contain a list of the evidence considered, a 
summary of adjudicative actions, included all pertinent laws 
and regulation, including the criteria for evaluation of the 
veteran's hypertension and an explanation for the decision 
reached.  Thus, the purposes of the notice requirements have 
not been frustrated and any error in failing to provide 
additional notice has not affected the essential fairness of 
the adjudication process because the veteran had actual 
knowledge of what information and evidence is needed to 
establish his claim.  See Sanders, supra.  

The Board also finds that VA has satisfied its duty to assist 
the veteran in the development of the claim.  VA has obtained 
service treatment records, assisted the veteran in obtaining 
evidence, afforded the veteran physical examinations, 
obtained medical opinions as to the etiology and severity of 
the veteran's service-connected hypertension, and afforded 
the veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Factual Background

During the veteran's initial period of active service, the 
highest blood pressure reading was recorded as 150/110.  
During his second period of active service, the highest blood 
pressure reading was recorded as 142/100.  A three day blood 
pressure check in October 1992 showed an average blood 
pressure reading of 137/100.  

On VA examination in November 1992, blood pressure readings 
of 122/83, 148/106 and 148/112 were recorded.

VA medical treatment records dated from 1994 to 1995 document 
the following blood pressure readings:  157/114, 128/97, 
142/104, 140/105, 150/102, 158/99, 158/120, 150/106, 140/90, 
134/94 and 152/96.  The records show that the veteran was 
taking medication for management of his hypertension.  

On VA examination in February 1996, blood pressure readings 
of 144/102 and 144/106 were recorded.  The veteran was taking 
Procardia.   

A VA medical treatment record dated in March 1999 showed a 
blood pressure reading of 139/88.  In a December 2001 
treatment record, a blood pressure reading of 142/85 was 
recorded.     

On VA examination in May 2004, it was noted that a sitting 
blood pressure reading of 169/100 was recorded due to the 
veteran not having taken any medications.  A laying blood 
pressure reading of 166/98 was recorded with a standing blood 
pressure reading of 177/111.  The veteran was diagnosed as 
having essential hypertension without cardiomegaly.  

The veteran testified at a November 2004 RO hearing that he 
has been taking medication to control his hypertension for 
around six to eight years.  

In a September 2005 VA outpatient treatment recorded, it was 
noted that the veteran was seen for follow-up evaluation for 
his hypertension.  It was also noted that the veteran had 
been out of blood pressure medication for some time and was 
using some old medication that was not controlling his 
pressure well.  Blood pressure readings of 140/90 and 144/66 
were recorded.    

In an April 2006 VA medical treatment record, a blood 
pressure reading of 133/76 was recorded.

The veteran testified at a December 2007 Board hearing that 
he has remained on medication for hypertension for many years 
and that the medication has increased.  He felt that if is 
wasn't for the medication, his blood pressure would be higher 
and that he should be awarded a higher evaluation on that 
basis.  He also stated that he experiences headaches and 
dizziness.  He felt like his job as a fire inspector was 
affected by his dizziness and fatigue.   

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected headaches.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

During the pendency of the appeal, the criteria for 
evaluating hypertension have been revised.  See 62 Fed. Reg. 
65207 (1997).  In accordance with VAOPGCPREC 7-2003, the 
Board has reviewed the revised criteria for evaluating 
hypertension.  The revised rating criteria would not produce 
retroactive effects since the revised provisions affect only 
entitlement to prospective benefits.  Accordingly, VA must 
evaluate the service-connected hypertension under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g).

Prior to January 12, 1998, Diagnostic Code 7101, located in 
38 C.F.R. § 4.104, provided that a 10 percent rating for 
hypertensive vascular disease (essential arterial 
hypertension) was warranted for diastolic pressure 
predominantly 100 or more.  A 20 percent rating was warranted 
for diastolic pressure predominantly 110 or more with 
definite symptoms.  Diastolic pressure predominantly 120 or 
more and moderately severe symptoms warranted a 40 percent 
rating.  A 60 percent rating was warranted with diastolic 
pressure predominantly 130 or more and severe symptoms.  Note 
2, following the rating criteria, indicated that when 
continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
would be assigned.

The former version of 38 C.F.R. § 4.100 provided, in part, 
that the very common diagnosis "mitral insufficiency" was 
unsatisfactory as reflecting organic valvular disease in the 
absence of associated mitral stenosis, definite cardiac 
enlargement without other causes, or history of rheumatic 
manifestations.

As of January 12, 1998, under Diagnostic Code 7101, 
hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, 
is rated 10 percent disabling.  Hypertensive vascular disease 
with diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more, is rated 20 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 120 or more is rated 40 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 60 
percent disabling.  Note (1) to Diagnostic Code 7101 provides 
that hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Note (2) provides that 
hypertension that is due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
is to be rated as part of the condition causing it rather 
than by a separate rating.  Note (3) to Diagnostic code 7101 
provides that hypertension is to be rated separately from 
hypertensive heart disease and other types of heart 
disorders.  38 C.F.R. § 4.104.

The Board finds that a rating in excess of 10 percent is not 
warranted.  Under the former criteria, a 20 percent rating 
required diastolic pressure predominantly 110 or more with 
definite symptoms.  The weight of the evidence does not 
demonstrate that a 20 percent rating was warranted.  The 
record does show a few documented occasions when diastolic 
pressure was 110 or more; however, these readings were not 
predominant and the criteria an increased rating under the 
former criteria have not been met. 

Similarly, under the current criteria, on VA examination in 
May 2004, one blood pressure reading shows a diastolic 
pressure of 111 that is in the range of blood pressure 
readings listed under a 20 percent rating, all other readings 
do not fulfill the requirement for a higher rating.  
Therefore, under the current criteria, the Board finds that 
the diastolic readings were predominantly less than 110 and 
less than a systolic reading of 200.

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2007).  
There is no showing that the veteran's service-connected 
hypertension presents such an exceptional or unusual 
disability picture so as to warrant the assignment of a 
higher evaluation on an extra-schedular basis.  In this 
regard, the veteran has not been hospitalized for this 
disability during the appeal period.  In the absence of 
evidence of the need for frequent hospitalization or marked 
interference with employment, referral of the case for 
consideration of an extraschedular rating is not in order.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for an initial or staged rating in excess of 10 percent 
for hypertension must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).
	

ORDER

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



